COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of E.S.T. aka E.T., a Child

Appellate case number:   01-22-00404-CV

Trial court case number: 2019-01176J

Trial court:             315th District Court of Harris County

       On September 8, 2022, Appellee, the Department of Family and Protective Services, filed
a “First Unopposed Motion for Extension of Time” to file its brief. Appellee’s motion is
granted. Appellee’s brief is due September 26, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: September 15, 2022